DETAILED ACTION
This Office action is in reply to application no. 17/332,703, filed 27 May 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “payment reader” whose only components are a “payment module”, “payment kernel”, “communications interface” and “kernel director”.  Nowhere in the specification is it required that any of these include hardware; for example, ¶ 13 specifies that the kernel director may be “located in a processor”, and the payment reader “may include hardware [and/or] software”, neither of which requires the kernel director or payment reader to itself include any hardware.
The broadest reasonable interpretation of each of these, in light of the specification, includes embodiments implemented entirely as hardware per se, which is a list of instructions and neither a machine, process, composition of matter nor a manufacture.
To overcome this rejection the Examiner suggests explicitly including hardware as a part of at least one of these components, such as a processor; the originally-filed application supports such an amendment.

Claims 1-6, 8-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 is representative.  The claim(s) recite(s) receiving payment information, obtaining a selection as to how it is to be processed, and transmitting the information per the selection. 
Receiving and transmitting payment information are fundamental business practices; anyone accepting credit cards using the once-ubiquitous process of running a card through a magnetic stripe reader and requesting authorization through a settlement processor has been doing this with various devices since the 1980s, and before that it was simply done by consulting a black-list book and/or telephoning a bank.
Further, these are all mental steps which, in the absence of computers, could be done with a store clerk with a pen and paper or verbally over a telephone.  A store clerk could receive a check, could call whichever bank issued the check (or send a letter, or walk to that bank) and tell the bank manager the information on the check.  None of this would present any difficulty and none requires any technology beyond, at the very most, the use of a telephone.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers, discussed below, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate payment information and a choice as to where to send it, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such information, being intangible, is not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying various devices are “configured to” perform the abstract steps, with no technical or algorithmic detail, does not go beyond such a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 1, which has the most, includes a payment reader, an external networked device, and that the two are able to communicate with each other.  These elements are recited at a high degree of generality, and the specification makes it clear, e.g. at ¶ 33, that no particular device is required but any number of broad categories of pre-existing computers will suffice, which certainly would encompass a generic computer.
It only performs generic computer functions of receiving and sending information and reacting to a condition.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitation or render the idea less abstract.
The claim elements when considered as an ordered combination – that is, at most, a pair of generic computers performing a chronological sequence of abstract steps – do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are similarly directed, at most, to two computers performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 3 consist entirely of a mere duplication of parts; claims 4 and 16 simply specify that a network is wireless; claims 5, 10 and 17 simply specify one device is a mobile phone.  The Examiner takes Official Notice that wireless networks and mobile phones were ubiquitous, and thus well-understood, routine and conventional, prior to the priority date of the present invention.
Claims 6, 8, 11, 13, 18 and 20 are simply further descriptive of the type of information being manipulated; claim 14 simply recites further abstract manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
It is noted that claims 7 and 19 are not rejected under this section of the title; selecting a payment kernel based on a battery power level is specific and technical enough to go beyond generally linking the abstract idea to a particular technological environment.  (Claim 12 is similar but falls into the “statutory category” rejection above.)
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru et al. (U.S. Publication No. 2015/0073926) in view of Aabye et al. (WIPO Publication No. 2019/195676, filed 5 April 2018).

In-line citations are to Royyuru.
With regard to Claim 1:
Royyuru teaches: A point of sale (POS) system [abstract; “merchant point-of-sale terminal”] comprising:
a payment reader having a first payment kernel for processing payment transactions; [0021; a “wireless communication channel” may be used to access information by the “merchant POS terminal” from a “smart card”] and
a networked device external to the payment reader, [Sheet 1, Fig. 1; e.g. the merchant processor/acquirer or the card issuing institution would read on this] the networked device having a second payment kernel for processing payment transactions, [abstract; “AIDs” abbreviates “application identifiers” which can be used “to conduct a transaction with a smart card” used as a “payment vehicle”]
wherein the payment reader is configured to receive first payment information for a first payment transaction from a payment device [0021 as cited above] and to obtain a first payment kernel selection of whether to transmit at least a portion of the first payment information to the first payment kernel or the second payment kernel for processing… in accordance with the payment kernel selection obtained by the payment reader. [0052; the “merchant may select” the “AIDs” that are “preferred for use with transactions conducted at the merchant”]

Royyuru does not explicitly teach the payment reader is configured to transmit the portion of the first payment information, but it is known in the art.  Aabye teaches a smart device for use with a transaction terminal. [title] It can make use of “smart cards”. [0050] It selects a “kernel” to “initiate a payment process”, [0101] after which data is “transmitted in assigned data fields of transaction messages”. [0102] Aabye and Royyuru are analogous art as each is directed to the use of smart cards in electronic payment transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Aabye with that of Royyuru in order to manage e-commerce card fraud, as taught by Aabye; [0004] further, it is simply a substitution of one known part for another with predictable results, simply sending assigned data fields of transaction messages as in Aabye rather than entire transactions as in Royyuru; the substitution produces no new and unexpected result.

It is notoriously old and common in the software arts that a developer may divide an application into subcomponents as she wishes and may name them whatever she likes.  Therefore, in this and the subsequent claims, references to software components by name, such as “first payment kernel”, are considered mere labeling and given no patentable weight.

With regard to Claim 2:
The POS system of claim 1, wherein the payment reader is configured to receive second payment information for a second payment transaction and to obtain a second payment kernel selection of whether to transmit at least a portion of the second payment information to the first payment kernel or the second payment kernel for processing, and wherein the payment reader is configured to transmit the portion of the second payment information in accordance with the second payment kernel selection obtained by the payment reader.

This claim is not patentably distinct from claim 1 as it consists entirely of a mere duplication of parts, simply managing two transactions instead of one; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 3:
The POS system of claim 2, wherein the payment reader is configured to transmit the portion of the first payment information to the first payment kernel for processing in accordance with the first payment kernel selection, and wherein the payment reader is configured to transmit the portion of the second payment information to the second payment kernel for processing in accordance with the second payment kernel selection.

This claim is not patentably distinct from claim 1 as it consists entirely of a mere duplication of parts, simply performing more management of two transactions instead of one; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 4:
The POS system of claim 3, wherein the payment reader is configured to wirelessly transmit the portion of the second payment information to the networked device. [0019; data is sent “wirelessly” using “near field communication”]

With regard to Claim 5:
The POS system of claim 1, wherein the networked device is a mobile phone, and wherein the payment reader is communicatively coupled to the mobile phone. [Aabye, 0048; “user devices” in the invention include “mobile phones” which are used in processing the transactions]

With regard to Claim 9:
Royyuru teaches: A payment reader comprising:
a payment module for receiving payment information from a payment device;
a first payment kernel; [abstract; at a “merchant point of sale terminal”, 0021; a “wireless communication channel” may be used to access information by the “merchant POS terminal” from a “smart card”]
a communications interface… [Sheet 1, Fig. 1] and
a kernel director configured to, in accordance with the receipt of payment information from the payment device, [0021 as cited above] (a) obtain a payment kernel selection of whether to transmit at least a portion of the payment information to the first payment kernel of the payment reader or to the second payment kernel of the networked device for processing, and (b) instruct the transmission of the portion of the payment information in accordance with the payment kernel selection obtained by the kernel director. [0052; the “merchant may select” the “AIDs” that are “preferred for use with transactions conducted at the merchant”]

Royyuru does not explicitly teach transmit information from the payment reader to a second payment kernel of a networked device, but it is known in the art.  Aabye teaches a smart device for use with a transaction terminal. [title] It can make use of “smart cards”. [0050] It selects a “kernel” to “initiate a payment process”, [0101] after which data is “transmitted in assigned data fields of transaction messages”. [0102] Aabye and Royyuru are analogous art as each is directed to the use of smart cards in electronic payment transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Aabye with that of Royyuru in order to manage e-commerce card fraud, as taught by Aabye; [0004] further, it is simply a substitution of one known part for another with predictable results, simply sending assigned data fields of transaction messages as in Aabye rather than entire transactions as in Royyuru; the substitution produces no new and unexpected result.

With regard to Claim 10:
The POS system of claim 9, wherein the networked device is a mobile phone, and wherein the payment reader is communicatively coupled to the mobile phone. [Aabye, 0048; “user devices” in the invention include “mobile phones” which are used in processing the transactions]

With regard to Claim 14:
The payment reader of claim 9, wherein the second payment kernel is configured to provide payment functions for the payment information not provided by the first payment kernel.

This claim is not patentably distinct from claim 9, as it purports to limit an external, unclaimed second payment kernel and does not in any way limit the claimed payment reader.

With regard to Claim 15:
Royyuru teaches: A method for use in a point of sale system, comprising:
receiving, by a payment reader, payment information from a payment device for a payment transaction; [0021; a “wireless communication channel” may be used to access information by a “merchant POS terminal” from a “smart card”]
obtaining, by the payment reader, a payment kernel selection of whether to transmit at least a portion of the first payment information to a first payment kernel of the payment reader or a second payment kernel of a device external to the payment reader… in accordance with the payment kernel selection obtained by the payment reader. [abstract; “AIDs” abbreviates “application identifiers” which can be used “to conduct a transaction with a smart card” used as a “payment vehicle”; 0052; the “merchant may select” the “AIDs” that are “preferred for use with transactions conducted at the merchant”] 

Royyuru does not explicitly teach transmitting, by the payment reader, the portion of the payment information, but it is known in the art.  Aabye teaches a smart device for use with a transaction terminal. [title] It can make use of “smart cards”. [0050] It selects a “kernel” to “initiate a payment process”, [0101] after which data is “transmitted in assigned data fields of transaction messages”. [0102] Aabye and Royyuru are analogous art as each is directed to the use of smart cards in electronic payment transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Aabye with that of Royyuru in order to manage e-commerce card fraud, as taught by Aabye; [0004] further, it is simply a substitution of one known part for another with predictable results, simply sending assigned data fields of transaction messages as in Aabye rather than entire transactions as in Royyuru; the substitution produces no new and unexpected result.

With regard to Claim 16:
The method of claim 15, wherein the transmitting comprises wirelessly transmitting the portion of the payment information to the device. [0019; data is sent “wirelessly” using “near field communication”]

With regard to Claim 17:
The method of claim 15, wherein the device is a mobile phone, and wherein the payment reader is communicatively coupled to the mobile phone. [Aabye, 0048; “user devices” in the invention include “mobile phones” which are used in processing the transactions]

Claim(s) 6, 7, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru et al. in view of Aabye et al. further in view of Cho et al. (U.S. Publication No. 2018/0096405).

Claims 6, 11 and 18 are similar so are analyzed together.
With regard to Claim 6:
The POS system of claim 1, wherein the first payment kernel selection is based on a condition of the payment reader.

With regard to Claim 11:
The payment reader of claim 9, wherein the payment kernel selection is based on a condition of the payment reader.

With regard to Claim 18:
The method of claim 15, wherein the payment kernel selection is based on a condition of the payment reader.

Royyuru and Aabye teach the system of claim 1, payment reader of claim 9 and method of claim 15, but do not explicitly teach making a selection based on a condition of the payment reader, but it is known in the art.  Cho teaches a mobile payment system [title] in which “one of the payment types is selected” and this may be based on a “power state of [a] battery” being in a certain range. [claim 14; cf. abstract, where the method of authorizing payment depends on the battery level] Payment may be made by a payment device via, e.g., an “RFID reader included in the… payment device”. [0050] Cho and Royyuru are analogous art as each is directed to electronic means for accepting payments electronically.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cho with that of Royyuru and Aabye in order to overcome the problem of prior-art systems that, when a battery was low, simply would not perform a payment transaction at all, as taught by Cho; [0005] further, it is simply a substitution of one known part for another with predictable results, simply making a determination based on the data of Cho rather than, or in addition to, that of Royyuru; the substitution produces no new and unexpected result.

With regard to Claim 7:
The POS system of claim 1, wherein the payment reader has a battery, and wherein the first payment kernel selection is based on a measurement of a power level for the battery. [Cho; claim 14; abstract as cited above in regard to claim 6]

With regard to Claim 12:
The payment reader of claim 9, wherein the payment reader has a battery, and wherein the payment kernel selection is based on a measurement of a power level for the battery. [Cho; claim 14; abstract as cited above in regard to claim 11]

With regard to Claim 19:
The method of claim 15, further comprising measuring a power level of a battery of the payment reader, and wherein the payment kernel selection is based on the measuring. [Cho; claim 14; abstract as cited above in regard to claim 18]

Claim(s) 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru et al. in view of Aabye et al. further in view of Wade et al. (U.S. Patent No. 9,892,293).

These claims are similar so are analyzed together.
With regard to Claim 8:
The POS system of claim 1, wherein the wherein the first payment kernel selection is based on a detection of a tamper event associated with the payment reader.

With regard to Claim 13:
The payment reader of claim 9, wherein the wherein the payment kernel selection is based on a detection of a tamper event associated with the payment reader.

With regard to Claim 20:
The method of claim 15, further comprising detecting, by the payment reader, a tamper event associated with the payment reader, and wherein the payment kernel selection is based on the detecting.

Royyuru and Aabye teach the system of claim 1, payment reader of claim 9 and method of claim 15, including making a payment kernel selection as cited above, but do not explicitly teach determining a tamper event, but it is known in the art.  Wade teaches a tamper detection system [title] that can make use of a “payment terminal” to “process payment transactions” using various card-reader technology such as a “magnetic strip that is swiped in a magnetic reader” or using “NFC enabled devices such as a smartphone or EMV card”. [Col. 1, lines 11-19] It uses “tamper detection devices” which “can sense attempts to gain improper physical access to the payment reader” and may take an action such as to “open a circuit in response to [a] tamper attempt”. [Col. 4, lines 46-49, 54-55] Wade and Royyuru are analogous art as each is directed to electronic means for managing payment card readers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wade with that of Royyuru and Aabye in order to customize tamper detection to a particular device, as taught by Wade; [Col. 2, lines 47-49] further, it is simply a substitution of one known part for another with predictable results, simply responding to the condition of Wade rather than that of Royyuru; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694